Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/082,117 filed on 03/04/2022.
In the instant Amendment, claims 1, 5, 6, 10 and 12 – 15 have been amended. 
Claims 1 – 16 have been examined and are pending in this application. This action is made Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 4 and 8 – 16 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 03/04/2022, which has been rejected under new ground of rejection necessitated by amendment.  The claim interpretation of claim 1, 6, 13 and 15 under 35 U.S.C. 112(f) or 112 (pre-AIA ) sixth paragraph has been withdrawn in view of Applicants amendment. See rejection below for full detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 – 4 and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur et al. (US 2016/0351609 A1) in view of Van Veghel et al (US 2010/0109902 A1). 

Regarding claim 1, Borthakur discloses: “a camera for introducing light pulses in an image stream [see abstract: An imaging system may include an image sensor], comprising: 
an image sensor arranged to capture an image stream [see para: 0015; FIG. 1 is a diagram of an illustrative imaging system that uses an image sensor to capture images], the image sensor comprising a plurality of pixels [see fig. 3] arranged to capture light of a first wavelength range [see para: 0028; The absorption and emission characteristics of photoluminescent material 207 may be tuned such that photoluminescent layer 207 absorbs light of a specific wavelength or range of wavelengths and emits light of a specific wavelength or range of wavelengths (e.g., that is different from the absorbed range of wavelengths). And see para: 0040; An image pixel array 100 having the configuration shown in FIG. 6A may be configured to generate images in which red and blue light in a captured scene are shown as red and blue portions of the image, and in which ultraviolet light in the scene is shown by green portions of the image. Because the green light received by the pixel array 100 is emitted by light-emitting layer 207, the green portions of the image may be considered “false” colored (i.e., the green portions of the image do not represent green light in the captured scene). In this way, green light in a captured scene may not be received at pixel array 100 and may not be represented in the captured image], 
wherein at least one of the plurality of pixels is covered by a first material which is arranged to transform light [see para: 0014] of a second wavelength range to light of the first wavelength range [see para: 0033; a single light-emitting layer 207 may be formed on pixel array 100 (e.g., such that a single layer 207 covers all of pixels 200). In such an arrangement, the light-emitting layer 207 may be configured to absorb a range of ultraviolet wavelengths and to emit a range of visible wavelengths (e.g., light-emitting layer 207 may not be tuned to produce peak emissions at particular visible wavelengths or to have a peak response to a certain range of ultraviolet wavelengths). In such an arrangement, light-emitting layer 207 may emit light of the same range of wavelengths onto each pixel 200 in pixel array 100. The light emitted by light-emitting layer 207 may be filtered by color filters 202 such that the region of silicon 203 corresponding to each respective pixel 200 only receives light of a given color. In other words, each pixel 200 may receive light of the same or a similar visible color or mix of colors from light-emitting layer 207, and the color filters 202 formed over each pixel 200 may filter the light from light-emitting layer 207 such that silicon 203 receives the appropriate color of light for which the given pixel is configured to detect]; and 
Borthakur does not explicitly disclose: “a first light source circuitry, located within the camera, arranged to emit light pulses of light of the second wavelength range directly onto the first material, thereby causing the image sensor to register the emitted light pulses in the at least one pixel covered by the first material”.
However, Van Veghel, from the same or similar field of endeavor teaches: “a first light source circuitry, located within the camera, arranged to emit light pulses of light of the second wavelength range directly onto the first material [see fig. 7; para: 0070; The exemplary embodiment of the light source comprises seven light-emitting diodes (LEDs) 231 to 237. The beam volume of the first LED 231 is arranged to illuminate a first area around the optical axis of the lens 211], thereby causing the image sensor to register the emitted light pulses in the at least one pixel covered by the first material [see para: 0002; a pointing device that can be registered by or produces recognizable characteristics on the display that can be registered by the light sensor or camera] 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify detecting ultarviolet light using image sensors system disclosed by Borthakur to add the teachings of Van Veghel as above, in order to provide a means for having beam volume of the first LED is arranged to illuminate a first area around the optical axis of the lens. The image based on the light reflected by the reflecting element depend on the position of the sensing unit and/or of the light sources illuminating the reflecting element and the sensing unit. The image based on the light reflected by the reflecting element is transferred to the processing unit. The processing unit is arranged to analyze the image and to determine a system control command based on the image analysis using, for example, a look-up table where an image based on the light reflected by the reflecting element is assigned to a system control command [Van Veghel see para: 0042; 0002; 0070].

Regarding claim 2, Borthakur and Van Veghel disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Borthakur discloses: “wherein the first material is a fluorescent material which absorbs light in the second wavelength range and emits light in the first wavelength range [see para: 0028; The absorption and emission characteristics of photoluminescent material 207 may be tuned such that photoluminescent layer 207 absorbs light of a specific wavelength or range of wavelengths and emits light of a specific wavelength or range of wavelengths (e.g., that is different from the absorbed range of wavelengths)].

Regarding claim 3, Borthakur and Van Veghel disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Borthakur discloses: “wherein the second wavelength range is within an ultraviolet wavelength range [see para: 0028; In one suitable example, photoluminescent material 207 may be tuned to emit light of a first visible wavelength in response to absorbing light of a first ultraviolet wavelength, may be tuned to emit light of a second visible wavelength in response to absorbing light of a second ultraviolet wavelength, and may be tuned to emit light of a third visible wavelength in response to absorbing light of a third ultraviolet wavelength].

Regarding claim 4, Borthakur and Van Veghel disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Borthakur discloses: “wherein the first material is applied to an image sensor glass of the image sensor, on a surface of the image sensor, or to a colour filter of said at least one of the plurality of pixels [see para: 0029; For example, photoluminescent material 207 may be tuned to emit blue light in response to the first ultraviolet wavelength, may be tuned to emit green light in response to the second ultraviolet wavelength, and may be tuned to emit red light in response to the third ultraviolet wavelength. In such an arrangement, the first ultraviolet wavelength may have a first energy level, the second ultraviolet wavelength may have an energy level that is greater than the first energy level, and the third ultraviolet wavelength may have an energy level that is greater than the first and second energy levels. In other words, lower energy ultraviolet radiation may cause photoluminescent layer 207 to emit lower energy visible radiation, and higher energy ultraviolet radiation may cause photoluminescent layer 207 to emit higher energy visible radiation. In one suitable example, photoluminescent layer 207 may be configured to absorb ultraviolet radiation and emit infrared radiation].

Regarding claim 13, Borthakur discloses: “a system for introducing and verifying presence of light pulses in a captured image stream [see abstract: An imaging system may include an image sensor], comprising: 
a camera [see para: 0015; Imaging system 10 may include a camera] for introducing light pulses in at least one pixel in consecutive image frames of a captured image stream [see para: 0015; FIG. 1 is a diagram of an illustrative imaging system that uses an image sensor to capture images] [[;]], comprising: 
an image sensor arranged to capture an image stream [see para: 0015; FIG. 1 is a diagram of an illustrative imaging system that uses an image sensor to capture images], the image sensor comprising a plurality of pixels arranged to capture light of a first wavelength range[see para: 0040; An image pixel array 100 having the configuration shown in FIG. 6A may be configured to generate images in which red and blue light in a captured scene are shown as red and blue portions of the image, and in which ultraviolet light in the scene is shown by green portions of the image. Because the green light received by the pixel array 100 is emitted by light-emitting layer 207, the green portions of the image may be considered “false” colored (i.e., the green portions of the image do not represent green light in the captured scene). In this way, green light in a captured scene may not be received at pixel array 100 and may not be represented in the captured image], 
wherein at least one of the plurality of pixels is covered by a first material which is arranged to transform light of a second wavelength range to light of the first wavelength range [see para: 0033; a single light-emitting layer 207 may be formed on pixel array 100 (e.g., such that a single layer 207 covers all of pixels 200). In such an arrangement, the light-emitting layer 207 may be configured to absorb a range of ultraviolet wavelengths and to emit a range of visible wavelengths (e.g., light-emitting layer 207 may not be tuned to produce peak emissions at particular visible wavelengths or to have a peak response to a certain range of ultraviolet wavelengths). In such an arrangement, light-emitting layer 207 may emit light of the same range of wavelengths onto each pixel 200 in pixel array 100. The light emitted by light-emitting layer 207 may be filtered by color filters 202 such that the region of silicon 203 corresponding to each respective pixel 200 only receives light of a given color. In other words, each pixel 200 may receive light of the same or a similar visible color or mix of colors from light-emitting layer 207, and the color filters 202 formed over each pixel 200 may filter the light from light-emitting layer 207 such that silicon 203 receives the appropriate color of light for which the given pixel is configured to detect] [[;]], and 
a receiver circuitry [[,]] arranged to receive the captured image stream from the camera [see para: 0061 – 0062; If desired, the layer of light-emitting material may include a photoluminescent material that emits the light in response to receiving image light from a scene. If desired, the photoluminescent material may include silicon nitride. [0062] If desired, the layer of light-emitting material may be configured to absorb image light from a scene and to emit the light in response to absorbing the image light. The image light may include light of a first wavelength band, and the light emitted by the layer of light-emitting material may include light of a second wavelength band that is different than the first wavelength band. If desired, the first wavelength band may include an ultraviolet wavelength band and the second wavelength band may include a visible wavelength band]; 
a detector circuitry arranged to detect [see para: 0016; Processing circuitry 18 may include one or more integrated circuits (e.g., image processing circuits, microprocessors, storage devices] if a plurality of consecutive image frames of the received captured image stream comprises the light pulses registered in the at least one pixel [see para: 0068; A method of generating an image using a pixel array may include receiving image light in a first range of wavelengths from a scene with a pixel array, absorbing the received image light with photoluminescent material in the pixel array, emitting light in a second range of wavelengths that is different from the first range of wavelengths onto a photosensitive region in the pixel array with the photoluminescent material, generating an image signal in response to the emitted light in the second range of wavelengths with the photosensitive region, and generating an image based on the image signal]; and 
an alerting circuitry [[,]] arranged to create an event if the light pulses are not present in the image frames of the received image stream [see para: 0044].
Borthakur does not explicitly disclose: “a first light source circuitry, located within the camera, arranged to emit light pulses of light of the second wavelength range directly onto the first material, thereby causing the image sensor to register the emitted light pulses in the at least one pixel covered by the first material”.
However, Van Veghel, from the same or similar field of endeavor teaches: “a first light source circuitry, located within the camera, arranged to emit light pulses of light of the second wavelength range directly onto the first material [see fig. 7; para: 0070; The exemplary embodiment of the light source comprises seven light-emitting diodes (LEDs) 231 to 237. The beam volume of the first LED 231 is arranged to illuminate a first area around the optical axis of the lens 211], thereby causing the image sensor to register the emitted light pulses in the at least one pixel covered by the first material [see para: 0002; a pointing device that can be registered by or produces recognizable characteristics on the display that can be registered by the light sensor or camera].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify detecting ultarviolet light using image sensors system disclosed by Borthakur to add the teachings of Van Veghel as above, in order to provide a means for having beam volume of the first LED is arranged to illuminate a first area around the optical axis of the lens. The image based on the light reflected by the reflecting element depend on the position of the sensing unit and/or of the light sources illuminating the reflecting element and the sensing unit. The image based on the light reflected by the reflecting element is transferred to the processing unit. The processing unit is arranged to analyze the image and to determine a system control command based on the image analysis using, for example, a look-up table where an image based on the light reflected by the reflecting element is assigned to a system control command [Van Veghel see para: 0042; 0002; 0070].

Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 5 and 13.

Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of claim 13.

Regarding claim 16, Borthakur and Van Veghel disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Borthakur discloses: “further comprising: a camera lens system arranged to prevent the transmission of a light of the second wavelength range from a scene, captured by the camera, to the image sensor [see para: 0019; Color filter elements may configure image pixel 200 to only detect light of a certain wavelength or range of wavelengths (sometimes referred to herein as a wavelength band) and may be configured to allow multiple wavelengths of light to pass while blocking light of certain other wavelengths (for example, light having a wavelength that corresponds to a certain visible color and/or an infrared or ultraviolet wavelength)].

Claim 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur et al. (US 2016/0351609 A1) in view of Van Veghel et al (US 2010/0109902 A1) and further in view of Tanaka et al (US 2017/0237887 A1). 

Regarding claim 8, Borthakur and Van Veghel disclose all the limitation of claim 6 and are analyzed as previously discussed with respect to that claim.
Furthermore, Borthakur discloses: “wherein the third wavelength range is within an ultraviolet wavelength range [see para: 0012; FIG. 7 is a flow chart of illustrative steps that may be performed by an imaging system to detect ultraviolet light and generate an image signal in response to the ultraviolet light using a photoluminescent layer in accordance with an embodiment of the present invention].

Regarding claim 12, Borthakur and Van Veghel disclose all the limitation of claim 7 and are analyzed as previously discussed with respect to that claim.
Borthakur and Van Veghel does not explicitly disclose: “wherein the first and the second light source circuitr[[y]]ies are arranged to emit light pulses at different and predetermined pulse frequencies”.
However, Tanaka teaches: “wherein the first and the second light source circuitr[[y]]ies are arranged to emit light pulses at different and predetermined pulse frequencies [see para: 0067; IR lighting controller 34 as an example of a first light emitter sends a control signal indicating the presence or absence of the light emission by IR_LED section 36 to drive circuit section 35 according to, for example, the light emission condition from IR image processor 43. In order to perform Pulse Width Modulation (PWM) control on IR_LED section 36 according to the light emission condition from, for example, IR image processor 43 during the imaging period of the non-visible light image (the IR image) and other than the imaging period of the visible light image (the RGB image), IR lighting controller 34 sends a PWM signal to drive circuit section 35].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify detecting ultarviolet light using image sensors system by Borthakur to add the teachings of Townsend as above, to further incorporate the teachings of Tanaka to provide an imaging device such as surveillance camera and plurality light source are arranged to emit light pulses at different and predetermined pulse frequencies. Two (dual)-band pass filter is a filter arranged in front of image sensor and is designed to make the transmittance of the light having a wavelength in a visible light region and a wavelength in an infrared region be high and make the transmittance of the light having a wavelength in other ranges be low [Tanaka see para: 0040].


Claim 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur et al. (US 2016/0351609 A1) in view of Van Veghel et al (US 2010/0109902 A1) and further in view of Watanabe et al (US 2020/0025882 A1). 

Regarding claim 9, Borthakur and Van Veghel disclose all the limitation of claim 6 and are analyzed as previously discussed with respect to that claim.
The combination is silent on “wherein the first and second pixel groups are arranged at least at a predetermined distance from each other in the image sensor”.
However, Watanabe teaches: “wherein the first and second pixel groups are arranged at least at a predetermined distance from each other in the image sensor [see para: 0062; a plurality of pixels constituting the display part of the spatial light modulator element 13 are allocated to a pixel group (first pixel group) for displaying a pattern for long-distance projected light 101, and a pixel group (second pixel group) for displaying a pattern for short-distance projected light 102.  Specifically, a phase distribution for long-distance projected light 101 is displayed on a first pixel group, and a phase distribution of short-distance projected light 102 is displayed on a second pixel group].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Watanabe in order to arrange at predetermined distance, the spot light is used, the control device calculates a distance to a target by a triangulation principle. Generally, when a target object is detected from a moving object such as a vehicle, it is necessary to scan spot light two-dimensionally. Since high resolution is not required when only presence of a target object is detected, a long time is not required for recording/analyzing a reflected image of spot light. However, when a high resolution that enables to clarify a shape of a target object is required, a sufficiently long time is required for recording/analyzing a reflected image of spot light, and an amount of data becomes enormous. When spot light is used, it may be appropriate to employ an algorithm that enables to output a signal indicating that a target object is detected at a stage when the target object at a position nearer than a predetermined distance is detected [Watanabe see para: 0113].

Regarding claim 10, Borthakur and Van Veghel disclose all the limitation of claim 6 and are analyzed as previously discussed with respect to that claim.
The combination is silent on “wherein the first pixel group is arranged at less than a predetermined distance from the first light source circuitry, and the second pixel group is arranged at less than a predetermined distance from the second light source circuitry”.
However, Watanabe teaches: “wherein the first pixel group is arranged at less than a predetermined distance from the first light sourcecircuitry, and the second pixel group is arranged at less than a predetermined distance from the second light source circuitry [see para: 0113; When spot light is used, the control device 30 calculates a distance to a target by a triangulation principle. Generally, when a target object is detected from a moving object such as a vehicle, it is necessary to scan spot light two-dimensionally. Since high resolution is not required when only presence of a target object is detected, a long time is not required for recording/analyzing a reflected image of spot light. However, when a high resolution that enables to clarify a shape of a target object is required, a sufficiently long time is required for recording/analyzing a reflected image of spot light, and an amount of data becomes enormous. Therefore, a triangulation principle is not appropriate for the purpose of instantaneously determining a target object. When spot light is used, it may be appropriate to employ an algorithm that enables to output a signal indicating that a target object is detected at a stage when the target object at a position nearer than a predetermined distance is detected].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Watanabe in order to arrange at predetermined distance, the spot light is used, the control device calculates a distance to a target by a triangulation principle. Generally, when a target object is detected from a moving object such as a vehicle, it is necessary to scan spot light two-dimensionally. Since high resolution is not required when only presence of a target object is detected, a long time is not required for recording/analyzing a reflected image of spot light. However, when a high resolution that enables to clarify a shape of a target object is required, a sufficiently long time is required for recording/analyzing a reflected image of spot light, and an amount of data becomes enormous. When spot light is used, it may be appropriate to employ an algorithm that enables to output a signal indicating that a target object is detected at a stage when the target object at a position nearer than a predetermined distance is detected [Watanabe see para: 0113].

Regarding claim 11, Borthakur and Van Veghel disclose all the limitation of claim 6 and are analyzed as previously discussed with respect to that claim.
The combination is silent on “wherein the second and the third wavelength range are not overlapping”.
However, Watanabe teaches: “wherein the second and the third wavelength range are not overlapping [see para: 0056; The light source 11 emits light of a specific wavelength accompanied by driving of the light source driving power supply 15. Light emitted from the light source 11 becomes parallel light 110 by the collimator 12. Parallel light 110 is converted into modulated light 130 when being reflected on a display part of the spatial light modulator element 13, and is guided to the projection optical system 14. Modulated light 130 is converted into projected light by the projection optical system 14, and is projected as long-distance projected light 101 and short-distance projected light 102 from the projection optical system 14].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Watanabe in order to control wavelengths range that won’t overlap, the light source emits light of a specific wavelength accompanied by driving of the light source driving power supply 15. Light emitted from the light source becomes parallel light 110 by the collimator. Parallel light 110 is converted into modulated light 130 when being reflected on a display part of the spatial light modulator element, and is guided to the projection optical system 14. Modulated light is converted into projected light by the projection optical system 14, and is projected as long-distance projected light and short-distance projected light 102 from the projection optical system [Watanabe see para: 0056].

Allowable Subject Matter
Claims 5 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Frederick et al (US 2019/0294825 A1).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486